Citation Nr: 1611602	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-04 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and depressive disorder.  


REPRESENTATION

Veteran represented by:  Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 


REMAND

The Veteran's claim was remanded by the Board in May 2015 to obtain another VA examination for the Veteran's claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.  The Board also instructed the RO to obtain outstanding VA treatment records dated since 2010.  For the reasons stated below, the Board concludes that the RO did not substantially comply with the Board's remand directives, and an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board requested another VA examination to determine whether the Veteran's depressive disorder was related to service and whether he met the criteria for a diagnosis of PTSD.  In June 2015, the Veteran underwent a VA examination.  The June 2015 VA examiner diagnosed the Veteran with unspecified depressive disorder and provided a nexus opinion.  The VA examiner restated an August 2013 negative nexus opinion which was based on the lack of treatment for a psychiatric disorder until many years after service.  The June 2015 VA examiner agreed with the August 2013 opinion and provided the following rationale: 

I would add that there was no continuation of treatment (or initiation of treatment following military service) until 2012.  In addition, there does not seem to be continuation of symptoms severe enough to seek mental health treatment.  The claimed condition was less likely than not . . . incurred in or caused by the claimed in-service injury, event, or illness. 

The June 2015 VA examiner also found that the Veteran did not meet the criteria for a diagnosis of PTSD. The VA examiner provided the following statement: 

Veteran's symptoms do not meet the DSM-5 criteria for a diagnosis of posttraumatic stress disorder.  He does meet the stressor criteria for his military service in the Republic of Vietnam, and he meets the intrusion symptoms criteria for recurrent, involuntary, and intrusive distressive memories of traumatic events.  However, he does not meet other criteria: avoidance; negative alterations in cognitions and mood; and alterations in arousal and reactivity.  

The Board finds that the June 2015 VA examination was inadequate.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With respect to depressive disorder, the VA examiner relied solely on the lack of medical documentation in the post-service treatment records to support the conclusion that the Veteran's depressive disorder was not incurred in or caused by service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection).  The examiner failed to explain why the Veteran's depressive disorder was unrelated to the Veteran's verified in-service stressors.  With respect to PTSD the VA examiner failed to consider and discuss the prior PTSD diagnosis provided by the Veteran's private psychiatrist in July 2007 and June 2009.  At the June 2009 hearing before a decision review officer, the private psychiatrist stated that the Veteran had severe PTSD and that he experienced nightmares, persistent memories, blackout spaces, and startled reaction.  The private psychiatrist also stated that the Veteran was easily frightened by loud noises, relived his Vietnam experiences, and refused to speak about the events.  Furthermore, the VA examiner's opinion that the Veteran did not meet the other criteria for a PTSD diagnosis was not supported by rationale.  See Stefl v. Nicholson, 21Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  Accordingly, the claim must be remanded in order to obtain a supplemental medical opinion.  

Additionally, the June 2015 VA examination report referenced VA treatment records from November 2012 to November 2013.  It does not appear that such records have been associated with the claims file.  On remand the RO must obtain any outstanding VA treatment records.  See 38 C.F.R. § 3.159

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including all VA and non-VA medical providers who have treated him for his psychiatric disorder since service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must take all appropriate action necessary to obtain and associate with the record any outstanding medical records from the VAMC in San Juan, the Commonwealth of Puerto Rico pertinent to the psychiatric disorder claim, to include records of any psychiatric treatment completed between November 2012 and November 2013.  

All attempts to secure this evidence must be documented in the claims file by the RO.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained the claim may be readjudicated.

2.  The RO must obtain a supplemental medical opinion from the VA examiner who issued the June 2015 VA opinion.  If the June 2015 VA examiner is not available, the requested supplemental medical opinion must be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The claims file must be made available to the examiner in conjunction with the examination.

Following a review of the records, the VA examiner must render a supplemental opinion as to whether it is at least as likely as not  (50 percent probability or more) that any psychiatric disorder, to include depressive disorder,  began in service, was caused by service, or is otherwise related to service.  The examiner must consider the verified in-service stressors.

The examiner must render a supplemental opinion as to whether the Veteran meets the diagnostic criteria for PTSD and, if so, whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD is caused by the verified in-service stressors.  The VA examiner must consider and discuss the statements provided by the Veteran's private psychiatrist. 

A complete rationale must be provided for any opinion offered.

3.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran must be furnished a supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







